Case 20-10343-LSS Doc 4966 Filed 05/25/21 Page1of4

Yo WHOM THis MAY Concer. ED

2021 MAY 25.-AM- 9:44
MY INCIDENT HAPPENED IN “ThE, Cot

US BANKRUPTCY
STRICT OF DELAW ER

BStoores ,. EvEeSey Fart \ was GreoePrep
Av ce rece
THE ANC\DPENT RAPFENED IN IAG,
AND IS THiS PA 1 STI REMEMBER.

Like 1VT Was New weers (|.

Every Freee i Weo-w Bereet
Yom Ee Meeting AYP PsceanG
WERECTNSCN OF “WHE CSwHYIFOCEM Gre
Weotf Oneme MY WAT, “ME ) “hen

Bre WooriM MAKE iv A iT ~To

 
Case 20-10343-LSS Doc 4966 Filed 05/25/21 Page 2of4 @

 

WAS OUCoOMFoeTASre , WGMriUIVA TANG ,

VPEMoRAUVEING, AND SAR ED MEM —ines DAN.

\ sn PoememBer Anew wee NEVER Force /
he Fee MG Bawna k Br Seoot

VAS TOO ART WAS ALWAMS eae

Wee
Stovcyt LeAmse oF “TG FN SvoutTs

® WAse A MAN, Ane Hic ACTIONS WERG
ROoESTIEWhBre . Fo \ oc my ror \
WAITED “I RovtT, EVEN ~yorA NY | Looe
ARB SCOT UstOoOGES AND Zan oni1e|
WOdtCER, \S WHS Sir Geoeiwna on ?
ARE KOS SNC Gerina searep Fok

Live? Komwckrep, LIKE 1 Whe.

® \M Gli VNeaps eoue AND SmuU CAT

FoeRAET. 1 WAS YWossT Am S NEAR

 
Case 20-10343-LSS Doc 4966 Filed 05/25/21 Page 3 of 4 @

OL? Berit. cos Think Aeoot hey
oR Kh aecone, \F Yoo HAVE A hemuen,
WiEce., Sor, PRoCarieR, WHO \— ©
Lect AY TEM ONS PAY Apo sini

OF <2OMEOME. Moo “Fost, GIMmAcnice,

at uw

COB OCI, TAnCSE Clkoe, Eoy, LEADERS

FONDLING@a —TREM EXGEN Fevpe Anp Re

HATING 1 /

A com MERN MERN WRONG.

Axe \MMoeAL
go ttt eel

——Nieskss For. Meot

CON LEE NY

 
st
_—
oO
st
®
o
C
oO
a
N
—
LO
N
—
Lo
oO
To
®
re
©
©
oO)
st
oO
oO
a
”)
”)
—
o
st
o
oO
=
oO
N
®
Nn
©
O

 

 

Pads

“ ~

cn ps Gl

   

192 BM,

forever / USA

OY 2A "an! cs —
2 , forever rose

hs

A Dp,

<¢

Justice — Lauri Selber Silverstein
BSA Bankruptcy Case
824 Market St 6" Floor
Wilmington, DE 19801

toffee avert tty lapl aha Eh Ege

 
